Citation Nr: 1400814	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty from April 1971 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a sinus disorder.  

In August 2012, the Board remanded the issue of entitlement to service connection for a sinus disorder for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in August 2012, partly to schedule the Veteran for a VA examination in order to determine the current nature and likely etiology of any sinus disorders that may be present.  The examiner was to indicate whether the Veteran currently had any sinus disorders.  If the Veteran was found to have any sinus disorders, the examiner was to indicate whether it was at least as likely as not that any such disorders had their onset in service, or were otherwise related to service.  

In the August 2012 remand, the Board specifically indicated that the examiner must consider the Veteran's reported history of continuous sinus problems since a May 1971 in-service operation for the removal of his palatal root of tooth number three, which resulted in a diagnosis of chronic sinusitis secondary to a displaced palatal root of tooth number three.  

Pursuant to the August 2012 remand, the Veteran was afforded a VA sinus, rhinitis, and other conditions of the nose, throat, larynx, and pharynx examination in October 2012.  There was a notation that the Veteran's claim file was reviewed.  The Veteran reported that while stationed at Lackland Air Force Base in San Antonio, Texas, he had a tooth pulled.  He stated that it was necessary to open his maxillary sinus when the tooth was pulled and that the procedure was documented in his claim file.  The Veteran reported that he currently developed nasal congestion two to three times per year, and that the episodes would last for months.  It was noted that the Veteran was not currently being treated for congestion or sinusitis.  

The diagnosis was allergic rhinitis.  The examiner indicated that the claimed sinus disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that there were only two mentions of allergic rhinitis in the Veteran's claim file that dated back to 2010.  The examiner reported that the Veteran's claim file mentioned asthma, but not allergic rhinitis.  It was noted that although a number of medications were available for treatment of allergic rhinitis, the Veteran was not presently taking any of those medications.  The examiner maintained that allergic rhinitis was not listed as a current medical problem in the VA records.  The examiner also remarked that the Veteran's current allergic rhinitis was relatively mild.  

The examiner did not specifically discuss the Veteran's reported history of continuous sinus problems since his May 1971 in-service operation for a displaced palatal root of tooth number three as requested pursuant to the August 2012 Board remand.  The Veteran is competent to report having sinus problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The examiner also did not address the Veteran's in-service diagnosis of chronic sinusitis secondary to a displaced palatal root of tooth number three.  Further, the examiner did not provide much in the way of a rationale for his opinion that the Veteran's currently diagnosed allergic rhinitis was not related to his period of service.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the August 2012 remand has not been accomplished, the Veteran must be afforded another VA examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for sinus problems since April 2013.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed sinus disorder.  The entire claim file (i.e., the paper claim file and any medical records contained in VBMS, Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS and Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  The examiner must diagnose all current sinus disorders.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed sinus disorders are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of sinus problems since his operation for a displaced palatal root of tooth during his period of service, as well as his in-service diagnosis of chronic sinusitis secondary to a displaced palatal root of tooth number three.  

The examiner must also opine as to whether the Veteran's service-connected post-traumatic sensory neuropathy of the right infraorbital nerve caused or aggravated any diagnosed sinus disorders.  

If the examiner finds that any diagnosed sinus disorders existed prior to the Veteran's period of service, the examiner must comment on whether any such pre-service conditions were permanently worsened by service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


